Kirby, J., (after stating the facts). It is contended by appellant that the damages awarded are -excessive, -and this contention must be sustained. The infant, plaintiff, could only have recovered for pain and suffering since his loss of time, if any, could not 'have been of -any value, and there was no impairment -of the use of the finger nor substantial disfigurement resulting from the injury. He suffered pain evidently and was wakeful, crying and fretting, for a few days, -and under these circumstances the court has concluded that -an award of more than $200 as damages, resulting from the injury would be grossly excessive. The judgment is therefore reduced to that sum and as modified will be affirmed. It is so ordered.